Title: To George Washington from John Stanwix, 1 August 1757
From: Stanwix, John
To: Washington, George



Dear Sir
Camp near Carlisle [Pa.] Augst 1st 1757

in answer to the favour of yours of the 30th July I am to say as to Indian affairs Mr Atkins should know better than I but treating them with severity & not being able to carry it thrô would not do with any other sort of People[.] I had a long letter from him upon this head am glad however at last all was made up, have had a letter from the six chiefs themselves who have assured me theyr well satisfied.
tis more than a fortnight ago that I answer’d your letter when you mention’d its being convenient to your private affairs to attend them for a fortnight, in wch letter I express’d my Concern that you should think such a thing necessary to mention to me as I am sure you would not choose to be out of call should the service require your immediate attendance, & hope you will always take that liberty upon your self which I hope you will now do as soon as possible & have given your Drumr all dispach who am Dr Sir Your most Obedt & most humble Servt

John Stanwix

